Citation Nr: 1539612	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that awarded service connection for PTSD and assigned a 50 percent disability rating, effective June 27, 2005.

The Board has also inferred the issue of entitlement to a TDIU as part and parcel to the instant appeal of the Veteran's PTSD initial rating - in other words, the TDIU matter is also on appeal despite the fact that the Veteran did not separately file an appeal of the July 2010 rating decision that denied a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Correspondence, February 2015 (incorrectly notifying the Veteran that the TDIU denial was final).

In July 2015, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's PTSD is currently assigned a 50 percent disability rating, effective June 27, 2005.  The Veteran seeks a higher initial rating.  He also seeks entitlement to a TDIU.

The Veteran was last afforded a VA examination in July 2010.  Recently, he was scheduled for a VA examination in January 2015, but failed to appear.  The Veteran and his wife testified at the July 2015 Board hearing that his wife had surgery at the time of the scheduled VA examination.  She also testified that the Veteran suffers from memory loss.  Therefore, having found good cause for the Veteran's failure to appear for the January 2015 VA examination, the Board will remand this matter so that a new VA examination may be provided to address the current severity of the Veteran's PTSD, and to address his claim for a TDIU.

In addition, the February 2015 supplemental statement of the case (SSOC) noted a review of all of the Veteran's more recent VA treatment records dated through January 2015.  However, none of the Veteran's VA treatment records dated since April 2012 have been associated with the claims file.  Therefore, on remand, all of the Veteran's VA treatment records dated since April 2012 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with 38 C.F.R. § 3.159(b) notice letter addressing his TDIU claim.

2.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since April 2012.

3.  After the above development has been completed, schedule a new VA psychiatric examination to address the current severity of the Veteran's service-connected PTSD, and to address his TDIU claim.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to interview the Veteran as to his education, training, and work history.  The examiner should provide an opinion addressing the functional impairment caused by the Veteran's PTSD with regard to his ability to perform occupational tasks.  

Also, please ask the VA examiner to explain whether the Veteran's memory impairment noted on VA examination in July 2010 is related to his PTSD, or other etiology.

4.  Then, readjudicate the claims, including the TDIU claim.   If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, these claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

